Citation Nr: 1756369	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-44 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left great toe distal interphalangeal (DIP) joint sprain.

2.  Entitlement to service connection for arthritis of both feet.

3.  Entitlement to service connection for orthotics.

4.  Entitlement to service connection for right posterior tibial tendonitis.

5.  Entitlement to service connection for left posterior tibial tendonitis.

6.  Entitlement to service connection for fungal infection of the toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1986 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, in pertinent part, denied service connection for bilateral pes planus, bilateral plantar fasciitis, bilateral posterior tibial tendonitis, fungal infection of the toes, bilateral Achilles tendonitis, arthritis of both feet, left great toe DIP joint sprain, and orthotics.  The Veteran filed a notice of disagreement with respect to these 12 issues in July 2010.  A Statement of the Case (SOC) was issued in October 2013, and the Veteran perfected his appeal in December 2013.

In an April 2017 rating decision, the RO granted service connection and assigned a single 10-percent initial disability rating for bilateral pes planus with bilateral plantar fasciitis; calcaneal heel spur, left heel; bunion toe deformity, bilateral great toes; and bilateral Achilles tendinitis, resolved.  As this action reflects a total grant of the benefits sought with respect to these disabilities, the Board no longer has jurisdiction over these claims.

The issues of entitlement to service connection for left great toe DIP joint sprain, arthritis of both feet, bilateral posterior tibial tendonitis, and fungal infection of the toes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's use of orthotics is not in and of itself a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for orthotics have not been met.  38 U.S.C.A. §§ 1101, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that the Veteran has indeed been prescribed orthotics for his various foot conditions.  However, the use of orthotics does not constitute a disability, per se, for which VA compensation may be awarded.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Rather, orthotics are a type of treatment for a disability which may otherwise be service-connected.  As noted above, the Veteran is currently in receipt of a 10-percent rating for his foot-related symptoms.  The issue of entitlement to an increased rating for these symptoms is not before the Board.  Accordingly, the claim for service connection for orthotics must be denied.


ORDER

Entitlement to service connection for orthotics is denied.


REMAND

On review, the Board finds that a remand is required with respect to the remaining claims on appeal, as VA has not satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claims.  See 38 C.F.R. § 19.9 (2017).

Outstanding Private Medical Records

As an initial matter, the Board notes that records from a June 2009 consultation with Dr. Vivek Sinha reflect that the Veteran was referred to a podiatrist for chronic foot pain and fallen arches.  There is no indication in the record that documentation of such treatment has been requested.  On remand, the AOJ should contact the Veteran to ascertain whether there are outstanding records pertaining to treatment for his foot conditions and, if appropriate, locate those records and associated them with the claims file.

Inadequate VA Examination

The Board also finds that the existing medical evidence is inadequate to decide the claims on appeal.  The most recent VA examination report and accompanying opinion, dated in March 2016, identified several current diagnoses (including pes planus, plantar fasciitis, heel spur, and bunions) that were determined to be related to the Veteran's service.  (As noted above, service connection for these conditions has been granted by the RO.).  However, the examiner did not provide an adequate rationale as to whether the additional claimed disabilities of arthritis of the feet, bilateral posterior tibial tendonitis, left great toe DIP joint sprain, and fungal infection of the toes were related to service.  Notably, VA has acknowledged that these disorders were diagnosed in service.  See Statement of the Case (October 2013).  The Board is not permitted to substitute its own judgment on a medical question.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, a new examination is warranted in order to clarify whether the specific disorders on appeal are present, and, if so, whether they are related to service.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records, to include records from private podiatrist/s.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

2.  Obtain outstanding VA medical records pertaining to the Veteran for the period from January 2017 to the present.

3.  After directives (1) and (2) have been completed, schedule the Veteran for a VA examination to clarify the etiology of the claimed foot disabilities on appeal.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including, if necessary, X-rays to determine whether the Veteran has developed arthritis of the feet.

After reviewing the entire claims file, the examiner is asked to respond to the following: 

(a)  First, clarify whether the Veteran has had (i) arthritis of the feet, (ii) bilateral posterior tibial tendonitis, (iii) left great toe DIP joint sprain, or (iv) fungal infection of the toes at any time during the appeal period (i.e., since March 2009);

(b)  If any of the above conditions are found to have manifested during the appeal period, opine as to whether it is at least as likely as not (50 percent probability or more) that any such condition was incurred in or aggravated during service.

Please note that all of the above conditions were noted in service.  See, for example, a May 2002 Report of Medical Examination noting a fungal infection of the toenails; multiple reports of treatment for a broken and/or dislocated left great toe; and multiple reports of foot pain with diagnoses of (inter alia) tendonitis.

4.  After completing all indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 





Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


